Case:Case
      20-1548    Document: 00117624908
          1:19-cv-00593-MSM-LDA         Page:
                                  Document 49 1FiledDate Filed: 08/05/2020
                                                     08/06/20                 Entry #:
                                                                Page 1 of 1 PageID  ID:1487
                                                                                        6358017



                      United States Court of Appeals
                                     For the First Circuit
                                    ____________________________
      No.   20-1548

                                             UPSERVE, INC.

                                            Plaintiff - Appellee

                                                     v.

                                           DAVID HOFFMAN

                                           Defendant - Appellant

                                       SHIFT4 PAYMENTS, LLC

                                                Defendant

                                    ____________________________

                                              JUDGMENT

                                        Entered: August 5, 2020
                                      Pursuant to 1st Cir. R. 27.0(d)

             Upon consideration of stipulation, it is hereby ordered that this appeal be voluntarily
      dismissed pursuant to Fed. R. App. P. 42(b) with each party to bear its own costs.

             Mandate to issue forthwith.

                                                  By the Court:

                                                  Maria R. Hamilton, Clerk

      cc:
      Andrew B. Prescott
      Neal J. McNamara
      Aaron F. Nadich
      Mark Walker Freel
      Krystle Guillory Tadesse
